DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 3, 19, 28 and 29 are cancelled.
	Claims 31-35 are new.
	Claims 1-2, 4-5, 7-18, 20-27 and 30-35 are pending.
	Claims 1-2, 4-5, 7-18, 20-27 and 30-35 are rejected.

Applicant’s Response
Applicant's response, filed 1 November 2022, has been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
In this Office action the text presented in italics pertains to the Applicant’s explicit recitations in the Substitute Specification filed on 1 November 2022 and in the amended claims presented with the response filed on 1 November 2022.

Priority
Applicant’s claim for priority under 35 USC § 119(e) to U.S. 63/168,594 filed 31 March 2021,
U.S. 63/168,634 filed 31 March 2021, U.S. 63/183,816 filed 4 May 2021, U.S. No. 63/183,829, filed 4 May 2021, U.S. 63/183,844 filed 4 May 2021, U.S. 63/183,852 4 May 4, 2021, U.S. 63/184,498 filed 5 May 2021, U.S. 63/228,533 filed 2 August 2021, U.S. 63/228,543 filed 2 August 2021, U.S. 63/229,232 filed 4 August 2021, U.S. 63/229,242 filed 4 August 2021, U.S. 63/256,482 filed 15 October 2021, U.S.
63/278,637 filed 12 November 2021, U.S. 63/288,825 filed 13 December 2021, U.S. 63/288,827 filed 13 December 2021, U.S. 63/312,455 filed 22 February 2022, and U.S. 63/322,149 filed 21 March 2022 is acknowledged. 
Priority is acknowledged and granted for each of claims 1-2, 4-5, 7-18, 20-27 and 30-35 herein.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1 November 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner. A signed copy of the IDS is included with this Office Action.

Drawings
	The replacement drawings filed in 1 November 2022 are accepted.

Specification
The Substitute Specification filed 1 November 2022 is accepted.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-5, 7-18, 20-27 and 30-35 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following are new grounds of rejection and are necessitated by the claim amendments herein.
Claim 1, lines 2-3 and claim 27, lines 2-3 recite: “sequencing nucleic acids present in a biofluid sample from a subject” and “obtaining nucleic acid sequence measurements from the sequenced nucleic acids.” 
The metes and bounds of claims 1 and 27 are unclear with regard to the recitation of “obtaining nucleic acid sequence measurements from sequenced nucleic acids”. The claims fail to particularly point and distinctly claim what aspect of sequenced nucleic acids present in a biofluid sample is being measured to provide nucleic acid sequence measurements. The Specification does not describe the term “nucleic acid sequence measurements”. The broadest reasonable interpretation of this term is that it encompasses information pertaining a measurable aspect of a sequenced nucleic acid. However, the claims fail to set forth what is being measured from the sequenced nucleic acids and how said measurement is performed.
The art in the field recognizes nucleic acid sequencing as a method used to determine the order of nucleotide bases that make up a strand of DNA. The art in the field does not recognize the term “nucleic acid sequence measurements” and one of ordinary skill in the art would not recognize what these measurements include and how to perform said measurements and, would not be able to determine what information is being obtained from the sequenced nucleic acids to provide “nucleic acid sequence measurements”.   
Claim 1, line 4 recites: “contacting the biofluid sample with particles which adsorb proteins to the particles”.
The metes and bounds of claim 1 are unclear with regard to the recitation of “particles which adsorb proteins to the particles”. The claim fails to clearly set forth whether the “particles” are making the proteins to become adsorbed on other particles (“the particles”) or whether the adsorption of the proteins is occurring in the same particles to which the biofluid is contacted with. One of skill in the art would not be able to determine onto which particles the proteins are being adsorbed.
Claim 1, line 4 recites: “obtaining proteomic data by identifying or measuring proteins adsorbed to the particles”.
The metes and bounds of claim 1 with respect to the step of obtaining “proteomic data” by “……measuring proteins adsorbed to the particles” are unclear. The claim fails to particularly point and distinctly claim what aspect of a protein is being measured to provide the proteomic data, how this measurement is performed and what constitutes the proteomic data. The Specification at paragraphs 234-236 describes that “proteomic data may involve data about proteins, peptides, or proteoforms”, “Proteomic data may include information on the presence, absence, or amount of various proteins,” “Proteomic data generally includes data on a number of proteins or peptides”. Then at paragraphs 239-241 the Specification describes various techniques which can be used to generate or obtain proteomic data including “mass spectrometry, chromatography, liquid chromatography, high-performance liquid chromatography, solid-phase chromatography, a lateral flow assay, an immunoassay, an enzyme-linked immunosorbent assay, a western blot, a dot blot, or immunostaining, or a combination thereof. Some examples of methods for generating proteomic data include using mass spectrometry, a protein chip, or a reverse-phased protein microarray. Proteomic data may also be generated using an immunoassay such as an enzyme-linked immunosorbent assay, western blot, dot blot, or immunohistochemistry assay.
Generating proteomic data may involve use of an immunoassay panel.” However, the claim does not define what does the proteomic data is intended to encompass and the claim does not define how said proteomic data is obtained by measuring proteins. Further, while the claims are read in light of the Specification, limitations from the Specification should not be imported into the claims. A person of ordinary skill in the art would recognize that the type of data obtained from measuring proteins will depend on the method used for said measurement which in turn will define what constitutes the proteomic data. However, lacking any definition in the claim of what constitutes the proteomic data one of skill would not recognize what type of measurement is required to obtain said data.  
Claim 1, lines 8-9 and claim 27, lines 9-10 recite: “evaluating, via the trained classifier, a disease state based on the proteomic data and nucleic acid sequence measurements”.
The metes and bounds of claims 1 and 27 with regard to the recitation for “evaluating, via the trained classifier, a disease state based on proteomic data and nucleic sequence measurements” are unclear. The claims fail to particularly point and distinctly claim what does the term “disease state” is intended to encompass, what aspect of a “disease state” is being evaluated, how this evaluation is carried out by the trained classifier and what aspect of the proteomic data and the nucleic acid sequence measurements are being used to perform said evaluation. Further, the claims fail to clearly set forth what constitutes the “trained classifier”, what is being classified by said trained classifier to provide an “evaluation” of a “disease state” and how does the trained classifier use the proteomic data and the nucleic acid sequence measurement data to provide an evaluation of a disease state. Firstly, the metes and bounds of the term “disease state” are unclear. This term can include within its scope any abnormal or physiologically unbalanced state of the body which are not directly related to proteomics and genomics, including a common cold and bodily trauma. It is unclear how the steps of the claimed methods are to be applied to any “disease state” or what disease states are intended to fall within the scope of the claims. One of skill in the art would not be able to determine what condition or conditions encompass a “disease state” which can be evaluated based on proteomic and genomic data via a trained classifier. Secondly, with respect to the “evaluating” said “disease state” by a classifier, the claims fail to clearly set forth what aspect of a disease state is being evaluated and what aspect of the proteomic data and nucleic acid sequence measurements is being used for said evaluation. The Specification at paragraph 524 describes that “The evaluation may include identifying a likelihood of a cancer or other disease state using a classifier.” Paragraph 529 then describes “Disclosed herein are methods of evaluating a status of a cancer. The method may include measuring biomarkers in a biological sample.” However, there is no further description of what the evaluation of a disease state comprises and how this evaluation is performed by the trained classifier. Further, while the claims are read in light of the Specification, limitations from the Specification cannot be imported into the claims. Knowledge of what constitutes the “disease state” and what is being classified by the trained classifier is required to understand how said classifier is evaluating the disease state. The plain meaning of the term evaluating is the process of judging or calculating the quality, importance, amount, or value of something. A classifier is an algorithm that categorizes data into one or more classes. Herein, the claims fail to clearly set forth what is being judged or calculated (evaluated) about a “disease state” and how this judgement or calculation is being done by categorizing data into one or more classes (classification). One of skill in the art would not be appraised of what the evaluation of a disease state requires and how to perform it using a trained classifier because the claims fail to clearly set forth what constitutes a disease state and the claims fail to describe what is being classified by the trained classifier and how this classification leads to an evaluation of a disease state. Thirdly, the metes and bounds of claims 1 and 27 with regard to the recitation that the evaluation of the disease state is “based on the proteomic data and nucleic acid sequence data” are unclear. The claim fails to particularly point and distinctly claim what constitutes the proteomic data and the nucleic acid sequence measurements based on which the evaluation of the disease state is performed. The Specification at paragraphs 234-236 describes that “proteomic data may involve data about proteins, peptides, or proteoforms”, “Proteomic data may include information on the presence, absence, or amount of various proteins,” “Proteomic data generally includes data on a number of proteins or peptides”. With regard to the “nucleic acid sequence measurements”, the Specification does not define what these measurements encompass. The broadest reasonable interpretation of this term is that they pertain to measurable aspects of nucleic acids sequences. Since the claims do not define what encompasses the “proteomic data”, what type of proteomic data is being used by the classifier to “evaluate the disease state” and, the claims not define what are nucleic acid sequence measurements and what aspect of  said measurements are being used by the classifier to evaluate a disease state, a person of ordinary skill in the art would not be able to determine what data  is needed for the classifier to perform the evaluation of the disease state. 
Claim 7 recites that the “nucleic acid sequence measurements comprise mRNA sequence measurements.”
The metes and bounds of claim 7 with regard to the recitation that “nucleic acid sequence measurements comprise mRNA sequence measurements” are unclear. Firstly, the claim fails positively recite that mRNA is being sequenced and therefore the claim is unclear as to what is the source of the recited “mRNA sequence measurements”. Claim 1, lines 2-3, from which claim 7 depends, recites “sequencing nucleic acids present in a biofluid sample” and “obtaining nucleic acid sequence measurements form the sequenced nucleic acids”. However, claim 1 does not define the nucleic acids being sequenced. The term “nucleic acids” can include, within its scope, any combination of DNA, coding RNA including mRNA, tRNA and rRNA as well as, non-coding RNA (miRNA). The recitation in claim 1 of “sequencing nucleic acids” can include any combination of these nucleic acids which does not inherently include mRNA. One of skill in the art would not recognize that the sequenced nucleic acids necessarily include mRNA and therefore would not be able to elucidate where are the mRNA measurements originating from. Secondly, the claim fails to particularly point and distinctly claim what aspect of sequenced nucleic acids present in a biofluid sample (see claim 1) is being measured to provide “nucleic acid sequence measurements comprising mRNA sequence measurements”. The Specification does not describe the term “mRNA sequence measurements” and this is not a term of art. The broadest reasonable interpretation of the term “mRNA sequence measurements” is that it encompasses information pertaining a measurable aspect of a sequenced mRNA. However, the claim fails to set forth that mRNA is being sequenced and how to obtain measurements of a mRNA sequence. The art in the field recognizes RNA sequencing as a technique used to identify the sequence of bases that make up a molecule of RNA. The art in the field does not recognize the term “mRNA sequence measurements” and one of ordinary skill in the art would not recognize what these measurements include and would not be able to determine what information is being obtained from sequenced nucleic acids to provide “mRNA sequence measurements”.   
Similarly, to claim 7, claims 8-10 recite that the nucleic acid sequence measurements comprise “miRNA sequence measurements” (claim 8), “mRNA sequence measurements and miRNA sequence measurements” (claim 9) and “DNA sequence measurements” (claim 10).
The metes and bounds of each of claims 8-10 are unclear with regard to the recitation that the “nucleic acid sequence measurements comprise miRNA sequence measurements (claim 8), that the “nucleic acid sequence measurements comprise mRNA sequence measurements and miRNA sequence measurements (claim 9) and that the “nucleic acid sequence measurements comprise DNA sequence measurements” (claim 10) for the same reasons as claim 7 above. The claims fail to positively recite that “miRNA” (claim 8), “mRNA” and “miRNA” (claim 9) and “DNA” are being sequenced and therefore the claims are unclear as to what is the source of the recited “miRNA” (claim 8), “mRNA” and “miRNA” (claim 9) and “DNA sequence measurements”. One of skill in the art would not recognize that the sequenced nucleic acids necessarily include each of these molecules and therefore would not be able to elucidate where are the measurements originating from. Further, as in claim 7, the terms “miRNA sequence measurements” (claim 8), “mRNA sequence measurements” and “miRNA sequence measurements” (claim 9) and “DNA sequence measurements” are not art recognized terms and the Specification fails to provide a definition for said terms. One of ordinary skill in the art would not recognize what these measurements include and would not be able to determine what information is being obtained from sequenced nucleic acids to provide “sequence measurements” of each of the recited molecules in claims 8-10.   
Claim 12 recites: “wherein evaluating, via the trained classifier, a disease state based on the proteomic data and nucleic acid sequence measurements comprises identifying a likelihood of the subject having the disease state or not having the disease state with at least 4% greater sensitivity, at a given specificity, if only the proteomic data or nucleic acid sequence measurements were inputted into the trained classifier, wherein the sensitivity of the classifier is determined in a data set derived from a randomized, controlled trial of over 20 subjects having the disease stat and over 20 control subject not having the disease state”.
The metes and bound of claim 12 are unclear with respect to the step of “evaluating”. The recitation that the “evaluating, via the trained classifier, a disease state” comprises “identifying a likelihood of the subject having the disease state or not having the disease state” is unclear because the claim fails to clearly set forth what aspect of a disease state is being evaluated and how to evaluate a disease state by identifying the likelihood that the subject has the disease state or does not have the disease state. The identification of a likelihood that a disease sate is present in a subject does not inherently encompass an evaluation of said disease state. Evaluating is the process of judging or calculating the quality, importance, amount, or value of something. Identifying a likelihood reads on determining a probability. The fact that a disease state is being identified as being probable does not mean that said disease state is being evaluated.  Claim 12 is unclear and ambiguous as to how identifying the likelihood of a subject having the disease state or not having the disease state defines or further limits the step or evaluating said disease step. This ambiguity stems, in part,  from the lack of clarity regarding the step of “evaluating, via a trained classifier, a disease state” as explained in the rejection of claim 1 above.  One of skill in the art would recognize that for a disease state to be evaluated, said disease state needs to be identified a priori and therefore one of skill in the art would recognize that there is at last a likelihood that said disease state is present in the subject. As such, the skilled artisan would not be able to ascertain what is being limited by identifying the likelihood of a subject having the disease state or not having the disease state.
The metes and bound of claim 12 with regard to the recitation of “identifying a likelihood of the subject having the disease state or not having the disease state with at least 4% greater sensitivity, at a given specificity, if only the proteomic data or nucleic acid sequence measurements were inputted into the trained classifier” are unclear. The claim fails to set forth with respect to what is the “4% greater sensitivity, at a given specificity” being ascertained. The claim does not recite that a sensitivity, at a given specificity is initially determined and therefore there is no reference from which to establish a “4% greater” sensitivity. Further, there is no recitation in the claim that a specificity is being determined and what this specificity pertains to. The recitation that said identification has a greater sensitivity “if only the proteomic data or nucleic acid sequence measurements were inputted into the trained classifier” does not clarify this issue because there is no positive active step of determining the sensitivity and/or specificity in the identification when only proteomic data is inputted and, there is no positive active step of determining the sensitivity and/or specificity in the identification when only nucleic acid sequence measurements are inputted. The claim fails to clearly set forth the steps required to determine that the identification is performed at a “4 % greater sensitivity at a given specificity”. One of skill in the art would not be able to establish whether an identification of the likelihood of a disease state is performed at a “4 % greater sensitivity, at a given specificity” because the claim fails to clearly set forth how to establish said sensitivity, what the specificity pertains to and how to determine said specificity.
The metes and bounds of claim 12 with regard to the recitation of “wherein the sensitivity of the classifier is determined in a data set derived from a randomized, controlled trial of over 20 subjects having the disease stat and over 20 control subjects not having the disease state” are unclear. Claim 12 depends directly from claim 1 and neither of these claims recite an active positive step of determining a sensitivity of the classifier. This wherein clause merely informs the manner in which the sensitivity of the classifier is determined but since there is no positive active step of determining a sensitivity of the classifier is it unclear how the recitation of the manner in which a sensitivity is determines further limits claim 1 or claim 12. A person of ordinary skill in the art would not recognize how this recitation gives meaning and purpose to the recited method. See MPEP § 2111.04. Further, the recitation that said sensitivity is determined “in a data set derived from a randomized, controlled trial of over 20 subjects having the disease stat and over 20 control subjects not having the disease state” is unclear. The claim fails to clearly recite how to determine sensitivity “in” a dataset and how the sensitivity determined “in” a dataset corresponds to the sensitivity of a classifier. The sensitivity of a classifier, as is it known in the art of machine learning, is a measure of how well the machine learning model (classifier) can detect a true positive. Claim 12 recites attributes of the data set but does not recite what is being classified from this dataset to provide a sensitivity of the classifier. The claim does not recite that the classifier is actually being tested with a set of data to evaluate true positive and true negative values to provide a measure of sensitivity. The lack of clarity in this recitation stems from the lack of a positive active step of determining the sensitivity of the classifier. See above. Since the claim does not recite how this sensitivity is being determined it is unclear how the attributes of the data set “in” which the sensitivity is determined affect or is related to said sensitivity. A person of ordinary skill in the art would not know how the sensitivity of the classifier is determined “in” a data set derived from data of a randomized controlled trial because the claim does not recite how this data is being used and the claim does not recite that the trained classifier is actually classifying subject as having the disease or not having the disease.
Claim 13 recites: “The method of claim 1, wherein the trained classifier comprises a performance characteristic comprising an average or median area under the curve (AUC) of a receiver operating characteristic (ROC) curve of at least 0.9, as determined in a data set derived from a randomized, controlled trial of at least 20 subjects having the disease and over 20 subjects not having the disease state.”
The metes and bounds of claim 13 with respect to the recitation that “the trained classifier comprises a performance characteristic of an average or median area under the curve (AUC) of a receiver operating characteristic (ROC) curve of at least 0.9, as determined in a data set derived from a randomized, controlled trial of at least 20 subjects having the disease and over 20 subjects not having the disease state” are unclear. The claim fails to clearly set forth the steps required to determine the AUC-ROC curve in a dataset of subjects having the disease and subjects not having the disease. The Specification does not provide any special definition to the concept of AUC-ROC curve as it pertains to classification performance. An AUC-ROC curve, as it is known in the art, is an evaluation metric for binary classification problems. It is a probability curve that plots the true positive rate (TRP or sensitivity) against the false positive rate (FRP or 1-Specificity) at various threshold values. The claim fails to clearly set forth how this AUC-ROC is determined “in a dataset derived from a randomized, controlled trial of at least 20 subjects having the disease and over 20 subjects not having the disease state”. There is no recitation in the claim that the data set is being applied to the classifier to obtain the sensitivity and specificity required for generating the AUC-ROC curve. One of skill in the art would not know how to determine that the classifier comprises the recited performance characteristic because the claim fails to particularly point and distinctly claim the parameters required to obtain said performance characteristic. One of skill would recognize that the data set “in” which the AUC-ROC curve is determined merely characterizes the subject population as having or not having the disease. One of skill in the art would recognize that characterization of the data does not tell anything about the classification performance of subjects into a specific class by the classifier and cannot be used to determine the parameters required to generate an AUC-ROC curve to ascertain that the classifier has the recited performance. 
The metes and bounds of claim 13 with regard to the recitation that “the performance characteristic comprises an average or median area under the curve (AUC) of a receiver operating characteristic (ROC) curve of at least 0.9” is unclear. The claim fails to clearly set forth what is being averaged to arrive at a value of 0.9 and the claim fails to set forth what value provides a median of 0.9. The Specification at paragraph 686 describes that “the average AUC was computed across 150 runs” and refers to figure 31 C.  Then the Specification at paragraph 491 describes “The median AUC of 0.71 shown in Fig. 57 was obtained using a classifier that included protein features, without including clinical risk factors (such as age, smoking status, nodule diameter, nodule spiculation status, or nodule location) as features”. None of these portions of the Specification provide guidance on what values are being used to determine the median or average of an AUC-ROC curve and how to arrive at said determination. Average, as it is known in the art, is calculated by adding up individual values and dividing the total by the number of observation and median, as it is known in the art, is the middle value of a list of data when arranged in an order.  A person of ordinary skill in the art would not recognize what values of an AUC-ROC curve are being averaged to arrive at an AUC-ROC average value of 0.9 and would not recognize from which values is a middle value of an AUC-ROC of at least 0.9 being selected from to arrive at a median AUC-ROC curve of at least 0.9. 
Claim 14 recites: “The method of claim 1, wherein evaluating, via the trained classifier, a disease state based on the proteomic data and nucleic acid sequence measurements comprises:
 generating a first label corresponding to a presence, absence, or likelihood of the disease state based on the proteomic data,
 generating a second label corresponding to a presence, absence, or likelihood of the disease state based on the nucleic acid sequence measurements, and 
evaluating the disease state based on (a), (b) or (c):
(a) a non-weighted average of the first and second labels, 
(b) a weighted average of the first and second labels, or 
(c) a majority voting score based on the first and second labels.”
The metes and bounds of claim 14 are unclear with respect to the recitation of “generating a first label corresponding to a presence, absence, or likelihood of the disease state based on the proteomic data”. The claim fails to clearly set forth what aspect of the proteomic data is being used to generate a label corresponding to a presence, absence, or likelihood of the disease state and, the claim fails to clearly set forth how is this label is generated. The Specification at paragraphs 234-236 defines “proteomic data” as including “information on the presence, absence, or amount of various proteins, peptides”…, “proteomic data may include amounts of proteins”…., “proteomic data may be distinguished by subtype, where each subtype includes a different type of protein, peptide, or proteoform”. There is no further description on how he proteomic data is used to generate a label characterizing a “disease state”. A disease state cannot be labeled as being present, absent or likely based only the type and abundance of a protein or proteins. Knowledge of a correlation between at least the type and abundance of a protein or proteins with a disease state is needed. Further, not all proteins detected in a sample will necessarily be related to a “disease state”. Knowledge of the specific protein or proteins, their amount and their correlation with the presence, absence or likelihood of a disease state is needed to generate said labels. A person of ordinary skill in the art would not recognize what part of the proteomic data is needed to generate a label and how the label is generated because the claim fails to particularly point and distinctly claim what is the proteomic data being used to generate the labels and that claim fails to clearly set forth a correlation of the proteomic data with the presence, absence or likelihood of a “disease state”. 
The metes and bounds of claim 14 are unclear with respect to the recitation of “generating a second label corresponding to a presence, absence, or likelihood of the disease state based on the nucleic acid sequence measurements”. The claim fails to clearly set forth what aspect of “nucleic acid sequence measurements” is being used to generate a label corresponding to a presence, absence, or likelihood of the disease state and, the claim fails to clearly set forth how this label is generated. The Specification does not describe the term “nucleic acid sequence measurements”. See rejection of claim 1 above. Claim 1, from which claim 14 depends directly, recites sequencing nucleic acids and obtaining “nucleic acid sequence measurements” from the sequenced nucleic acids. Knowledge of what “nucleic acid sequence measurements” encompass and how these “measurements” correlate with the presence, absence and likelihood of a disease state is needed to understand how to generate the second label. A person of ordinary skill in the art would not know how to generate the second label because it is not clear what constitutes the “nucleic acid sequence measurements” and the claim fails to particularly point and distinctly claim a correlation between “nucleic acid sequence measurements” and the presence, absence or likelihood of a “disease state”. 
The metes and bounds of claim 14 are unclear with respect to the recitation of:
“evaluating the disease state based on (a), (b) or (c):
(a) a non-weighted average of the first and second labels, 
(b) a weighted average of the first and second labels, or 
(c) a majority voting score based on the first and second labels.”
The claim fails to clearly set forth how to average a label, how to generate a voting score from a fist and a second label and how any of (a), (b) and (c) provides an evaluation of “disease state”. The claim fails to clearly describe the weights applied to the first and the second labels to arrive at a weighted average of the first and second labels.  Claim 14 recites that the labels correspond to a presence, absence or likelihood of a disease state. The broadest reasonable interpretation of the claim is that the generated labels include textual categories as “presence”, “absence” and “likelihood”. Text cannot be averaged or assigned a weight for further averaging. The Specification at paragraph 227 describes: “Aspects described in relation to biomolecule data may be relevant to biomolecule measurements, or vice versa. The data may be labeled or identified as indicative of a disease or as not indicative of a disease.” At paragraph 422 the Specification describes: “The computer system may be used to carry out a method of using a classifier to assign a label corresponding to a presence, absence, or likelihood of a disease state to omic data, or to identify multi-omic or multiple data sets as indicative or as not indicative of the disease state.” There is no further description in the Specification on how to weight the labels and how to mathematically manipulate “labels” to arrive at an average as in (a) and (b). One of ordinary skill in the art would not know how to evaluate a disease state based on a non-weighted average of labels or a weighted average of labels because the claim fails to clearly set forth what the labels constitute, what aspect of the labels is being weighted, what is the criteria for assigning a weight and how to average labels.
The metes and bounds of claim 14 with regard to the recitation that evaluating the disease state based on “(c) a majority voting score based on the first and second labels” are unclear. The claim fails to particularly point and distinctly claim what is being voted upon to generate a score, how this score is generated and what aspect of this score is “based on the first and second labels”. The Specification does not describe how the “majority voting score” is generated and how this “majority voting score” enables the evaluation of a disease state. The art in the field of machine learning recognizes the term voting as an ensemble method that combines the performance of multiple models to make predictions. However, a person of ordinary skill in the art would not recognize that this known concept applies to the recited “majority voting score” because the claim does not recite that the majority vote is generated based on the performance of multiple models. A person of ordinary skill in the art would not know how to evaluate the disease state according to “(c) a majority voting score based on the first and second labels” because the claim fails to clearly set forth what is being voted upon to generate a “majority score” and what aspect of this score is based on the first and second labels.
Claim 15 recites: “The method of claim 14, further comprising assigning weights to the first and second labels based on area under a ROC curve, area under a precision-recall curve, accuracy, precision, recall, sensitivity, Fl-score, specificity, or a combination thereof, and wherein evaluating the disease state based on (a), (b), or (c) comprises evaluating the disease state based on the weighted average of the first and second labels.”
The metes and bounds of claim 15 with regard to the recitation of “assigning weights to the first and second labels based on area under a ROC curve, area under a precision-recall curve, accuracy, precision, recall, sensitivity, F1-score, specificity, or a combination thereof” are unclear. The claim fails to clearly set forth how to select a weight to be assigned to a label based on “area under a ROC curve, area under a precision-recall curve, accuracy, precision, recall, sensitivity, Fl-score, specificity” and the claim fails to clearly set forth what do each of “area under a ROC curve, area under a precision-recall curve, accuracy, precision, recall, sensitivity, Fl-score, specificity” pertain to. There is no recitation in the claim that any of these performance metrics are actually being determined and what is being characterized by these performance metrics. As a non-limiting example, consider the “F1-score”, this metric is known in the art as a measure of a model’s accuracy on a dataset. The F1-score can range from 0 to 1. One of skill in the art would not know how to use any of the values of a F1-score as a weight for a first and a second label because the generated labels are unrelated to the recited performance metrics. One of skill in the art would recognize that each of the metrics recited in claim 15 may include a different range of values and, since the claim fails to set forth the criteria for the selection of a performance metric and the criteria for the selection of a value within the possible values of each of the performance metric, the skilled artisan would not be able to assign the weights to the first and the second labels as required in claim 15. 
Claim 16 recites: “The method of claim 1, wherein evaluating, via the trained classifier, a disease state based on the proteomic data and nucleic acid sequence measurements comprises: 
obtaining a subset of features from among the proteomic data;
obtaining at least a subset of features from among the nucleic acid sequence measurements; 
obtaining pooled features by pooling the subset of features from among the proteomic data and the at least a subset of features from among the nucleic acid sequence measurements; and 
evaluating the disease state based on the pooled features.”
The meters and bounds of claim 16 with regard to the recitation of “obtaining at least a subset of features from among the proteomic data, obtaining at least a subset of features from among the nucleic acid sequence measurements….pooling the subset of features….and evaluating the disease state based on the pooled features”  are unclear. The claim fails to particularly point and distinctly claim from which set of features are the subsets of features being obtained, what is a “feature” as it relates to the proteomic data and the nucleic acid sequence measurements, how are these features being pooled and how is a disease state “evaluated” based on pooled features. This information is required to perform the recited “evaluation of the disease state”. The Specification at paragraph 199 describes: “In some embodiments, the features comprise control protein measurements, mass spectra, m/z ratios, chromatography results, immunoassay results, or light or fluorescence intensities”. There is no further description of what constitutes a subset of features and how these subsets of features are being used to evaluate a disease condition. Further, while the claims are read in light of the Specification, limitations from the Specification should not be imported into the claims.  The lack of clarity of claim 16 stems, in part, from the indefiniteness of the terms “proteomic data”, “nucleic acid sequence measurements” and “evaluating a disease state”. See rejection of claim 1. Since the metes and bounds of these terms are unclear any further limitation which requires said terms is unclear as well. A person of ordinary skill in the art would not be able to determine what features need to be obtained from the proteomic data and the nucleic acid sequence measurements because these terms are not defined and the claim does not describe what constitutes a feature. One of skill would not be enabled to evaluate the disease state based on pooled features because said pool of features has not been defined.
Claim 17 recites: “The method of claim 16, wherein obtaining a subset of features from among the proteomic data or the nucleic acid sequence measurements comprises identifying features having an improved performance characteristic in based on univariate data, relative to other features in the univariate data.”
The metes and bounds of “identifying features having an improved performance characteristic in univariate data, relative to other features in the univariate data” in claim 17 are unclear. The claim does not recite how to identify a feature having an improved performance in univariate data, the claim does not provide a metric of what constitutes an “improved performance” and the claim does not clearly set forth what does the “univariate data pertains to”. The lack of clarity in claim 17 stems, in part, from the fact that the “subset of features” is unclear and has not been defined. See rejection of claim 16.  The Specification fails to provide any guidance on what is an improved performance in univariate data of a feature related to proteomic data and how a feature can attain an “improved performance in univariate data”. The relationship between the features of the proteomic or nucleic acid sequence measurements and the “univariate data” is unclear. A person of ordinary skill in the art would not be able to recognize what a feature having an “improved performance in univariate data” is because this is not an art recognized concept and the Specification fails to provide any guidance with this regard. A such, one of ordinary skill in the art would not be able to identify features having an improved performance in univariate data. 
Claim 20 recites: “The method of claim 1 wherein the disease state comprises cancer.”
The metes and bounds of claim 20 with regard to the recitation that “the disease state comprises cancer” are unclear. Claim 20 depends directly from claim 1 which recites “evaluating, via the trained classifier, a disease state based on the proteomic data and nucleic acid sequence measurements”. Claim 20 fails to particularly point and distinctly claim what aspect of “cancer” is being evaluated by the trained classifier and how this evaluation is carried out by the trained classifier. Cancer is a term for diseases in which abnormal cells divide without control and can invade nearby tissues. A person or ordinary skill in the art would not know what aspect of “cancer” is intended to be evaluated by the classifier because there are multiple aspects which characterize cancer including the type of tissue, the stage and the genetic predisposition, amongst others. A person of ordinary skill in the art would not be able to determine what is being evaluated because the claim fails to clearly set forth what aspect of “cancer” is intended to be encompassed by the claim. Further, the claim fails to clearly set forth what aspect of the proteomic data and the nucleic acid sequence measurements are being used to perform said evaluation. Neither the term “proteomic data” nor the term “nucleic acid sequence measurements” are sufficiently defined in the claim so that one of ordinary skill in the art would be appraised of what information is being used by the classifier to “evaluate” cancer.
Claim 27, lines 5-6 recites: “obtaining proteomic data by identifying or measuring proteins of the biofluid sample based on identification or measurement of the internal standard proteins.”
 The metes and bounds of claim 27 with respect to the step of obtaining “proteomic data by identifying or measuring proteins of the biofluid sample based on identification or measurement of the internal standard proteins” are unclear. The claim fails to particularly point and distinctly claim what aspect of a protein is being measured to provide the proteomic data, what is the relationship between the measured or identified protein and the measured or identified internal standard protein, how this identification or measurement or proteins and internal standard proteins is performed, what constitutes the proteomic data and how does the measurement or identification of proteins provide the proteomic data. The Specification at paragraphs 234-236 describes that “proteomic data may involve data about proteins, peptides, or proteoforms”, “Proteomic data may include information on the presence, absence, or amount of various proteins,” “Proteomic data generally includes data on a number of proteins or peptides”. Then at paragraphs 239-241 the Specification describes various techniques which can be used to generate or obtain proteomic data including “mass spectrometry, chromatography, liquid chromatography, high-performance liquid chromatography, solid-phase chromatography, a lateral flow assay, an immunoassay, an enzyme-linked immunosorbent assay, a western blot, a dot blot, or immunostaining, or a combination thereof. Some examples of methods for generating proteomic data include using mass spectrometry, a protein chip, or a reverse-phased protein microarray. Proteomic data may also be generated using an immunoassay such as an enzyme-linked immunosorbent assay, western blot, dot blot, or immunohistochemistry assay. Generating proteomic data may involve use of an immunoassay panel.” However, the claim does not define what does the proteomic data is intended to encompass, the claim does not define what is an internal standard protein and the claim does not define how said proteomic data is obtained by identifying or measuring proteins. Further, while the claims are read in light of the Specification, limitations from the Specification should not be imported into the claims. A person of ordinary skill in the art would recognize that the type of data obtained from measuring or identifying proteins will depend on the method used for said measurement which in turn will define what constitutes the proteomic data. However, lacking any definition in the claim of what constitutes the proteomic data one of skill would not recognize what type of measurement is required to obtain said data. Further, one of skill in the art would not know how to measure or identify a protein based on the measurement or identification of internal standard proteins because the claim fails to particularly point out and distinctly claim what constitutes and “internal standard protein” and what is the relationship between said internal standard protein and the measured or identified protein. 
In claim 30, line 2 there is lack of antecedent basis in the claim for “the performance characteristics”. To obviate this rejection, it is suggested that the claim be amended to recite “a” performance characteristic
Claim 30 recites: “The method of claim 27, wherein the trained classifier comprises the performance characteristic comprising average AUC of a ROC curve of at least 0.9, as determined in a held-out data set derived from a randomized, controlled trial of at least 25 subjects having the disease and over 25 control subjects not having the disease state.”
The metes and bounds of claim 30 with respect to the recitation that “the trained classifier comprises the performance characteristic comprising average AUC of a ROC curve of at least 0.9, as determined in a held-out data set derived from a randomized, controlled trial of at least 25 subjects having the disease and over 25 control subjects not having the disease state” are unclear. The claim fails to clearly set forth the steps required to determine the AUC-ROC curve in a held-out dataset of subject having the disease and control subjects not having the disease. The Specification does not provide any special definition to the concept of AUC-ROC curve as it pertains to classification performance. An AUC-ROC curve, as it is known in the art, is an evaluation metric for binary classification problems. It is a probability curve that plots the true positive rate (TRP or sensitivity) against the false positive rate (FRP or 1-Specificity) at various threshold values. The claim fails to clearly set forth how this AUC-ROC is determined “in a held-out data set derived from a randomized, controlled trial of at least 25 subjects having the disease and over 25 control subjects not having the disease state”. There is no recitation in the claim that the held-out data set is being applied to the classifier to obtain the sensitivity and specificity required for generating the AUC-ROC curve. One of skill in the art would not know how to determine the recited performance characteristic because the claim fails to particularly point and distinctly claim the parameters required to obtain said performance characteristic.  One of skill would recognize that the data set “in” which the AUC-ROC curve is determined merely characterizes the subject population as having or not having the disease. This characterization, alone, does not tell anything about the classification of subjects into a specific class by the classifier and this board characterization the subjects cannot be used to determine the parameters required to generate an AUC-ROC curve. 
The metes and bounds of claim 30 with regard to the recitation that “the performance characteristic comprises average AUC of a ROC curve of at least 0.9” is unclear. The claim fails to clearly set forth what is being averaged to arrive at a value of 0.9. The Specification at paragraph 686 describes that “the average AUC was computed across 150 runs” and refers to figure 31 C.  Then the Specification at paragraph 491 describes “The median AUC of 0.71 shown in Fig. 57 was obtained using a classifier that included protein features, without including clinical risk factors (such as age, smoking status, nodule diameter, nodule spiculation status, or nodule location) as features”. None of these portions of the Specification provide guidance on what values are being used to determine the average of an AUC-ROC curve and how to arrive at said determination. Average, as it is known in the art, is calculated by adding up individual values and dividing the total by the number of observations.  A person of ordinary skill in the art would not recognize what aspects or values of an AUC-ROC curve are being averaged to arrive at an AUC-ROC average value of 0.9.
Claims 2, 4-5, 11, 18, 21-26 and 31-34 are rejected for depending on a rejected base claim.
35 USC 112(b) Rejections-Response to Arguments
Applicant’s arguments filed on 1 November 2022 have been considered. New grounds of rejection as necessitated by the claim amendments herein have been set forth.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-5, 7-18, 20-27 and 30-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The rejection herein is maintained from the previous Office Action.
 The MPEP at MPEP §2106.03 sets forth the following steps for identifying eligible subject matter at 2106.04:
(1) Are the claims directed to a process, machine, manufacture or composition of matter?
(2A)(1) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (“Prong One”)?
(2A)(2)  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two”)?
(2B) If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?
With respect to step (1): The Answer is “Yes”, the claims are drawn to a methods. As such the claims fall into one of the four statutory categories of invention.
	With respect to step (2A)(1): The claims are directed to the following judicial exceptions:
A. Abstract ideas as mathematical concepts and mental processes:
Independent claim 1 (method):
“evaluating, via the trained classifier, a disease state based on the proteomic data and nucleic acid sequence measurements.” 
Independent claim 27 (method):
“evaluating, via the trained classifier, a disease state based on the proteomic data and nucleic acid sequence measurements.” 
Abstract ideas include mathematical concepts, (mathematical formulas or equations, mathematical relationships and mathematical calculations), certain methods of organizing human activity, and mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information. (MPEP § 2106.04(a)(2). Laws of nature or natural phenomena include naturally occurring principles/ relations that are naturally occurring or that do not have markedly different characteristics compared to what occurs in nature (MPEP § 2106(b)).
With regard to the step of evaluating a disease state via a trained classifier, this is a process that under its broadest reasonable interpretation can encompass a mental process since the human mind is capable of performing evaluations. Under its broadest reasonable interpretation this process also encompasses mathematical operations since this step reads on performing an evaluation via a mathematical algorithm (classifier). Mathematical algorithms include mathematical relationships therefore under the broadest reasonable interpretation this step encompasses a mathematical concept. 
"Claims directed to nothing more than judicially recognized exceptions including abstract ideas (such as mathematical algorithms), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04). Concepts identified by the Courts as Abstracts ideas include mental processes and mathematical relationships and, claims to a series of mathematical calculations based on selected information are directed to abstract ideas and f a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components then it is still in the mental processes category unless the claim cannot be practically performed in the mind  (MPEP 2106.04(a)(2) §§ III.A, III.B and IV). Accordingly, the claims recite abstract ideas.
With respect to step 2(A)(2):  The claims must therefore be examined further to determine whether they integrate the abstract ideas into a practical application (MPEP § 2106.04(d). The claimed additional elements are analyzed alone or in combination to determine if the abstract idea is integrated into a practical application (MPEP § 2106.04(d)(I); MPEP § 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim fails to integrate the abstract idea into a practical application (MPEP § 2106.04(d)(III)).
Claim 1 recites the following additional elements that are not abstract ideas: 
sequencing nucleic acids present in a biofluid sample from a subject;
obtaining nucleic acid sequence measurements from the sequenced nucleic acids; 
contacting the biofluid sample with particles which adsorb proteins to the particles; 
obtaining proteomic data by identifying or measuring proteins adsorbed to the particles; and 
inputting the proteomic data and the nucleic acid sequence measurements into a trained classifier.
The steps of sequencing nucleic acids, obtaining nucleic acid sequence measurements, contacting the biofluid sample with particles and obtaining proteomic data are pre-solution activities recited at a high level of generality and nominally related to the main process. The steps of sequencing nucleic acids present in the biofluid and contacting the biofluid with particles are necessary sample manipulation processes required for gathering the nucleic acid sequence measurements and the proteomic data and therefore, said sample manipulation processes are part of the data gathering steps. Data gathering does not impose any meaningful limitation on the abstract ideas, or how the abstract ideas are performed.  Data gathering steps are not sufficient to integrate an abstract idea into a practical application. (MPEP §2106.05(g)). 
The step of inputting the gathered data into a classifier is insignificant extra-solution activity since this step is incidental to the main process and it is merely a nominal addition to the main process. See MPEP 2106.05(g). Inputting the gathered data into a classifier is necessary for performing the recited abstract processes. 
Dependent claims 2, 4-5, 7-18, 20-26 and 30-35 have been analyzed with respect to step (2A)(2). 
Claims 2, 11, 31 and 32 further limit the recited data gathering steps, claims 4-5 recite attributes of the particles used in the step of obtaining proteomic data, claims 7-10 recite attributes of the nucleic acid sequence measurements by indicating specific type of molecules related to the measurements, claims 12-17, 22, 24, 30 and 34 recite additional abstract limitations and further limit the recited abstract ideas. Additional abstract limitations cannot integrate the judicial exception into a practical application as they are a part of that exception. Claim 18 recites a list of mathematical algorithms used to train the classifier and therefore it recites additional abstract ideas. Claims 20 and 21 provide limitations to the disease state. Claims 25, 26, 33 and 35 recite attributes of the biofluid sample and for the subject from who the biofluid sample is obtained.
While claim 23 recites “based on said evaluating administering a chemotherapy, radiation or surgical cancer treatment to the subject”, this limitation does not integrate the abstract ideas into a practical application. The MPEP § 2106.04(d)(2) explains that “One way to demonstrate such integration [integration into a practical application] is when the additional elements apply or use the recited judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition”. However, said treatment or prophylaxis limitation must be “particular”, i.e, specifically identified so that it does not encompass all applications of the judicial exception(s). In claim 23 does not specifically define the type of cancer for which the treatment is administered and the treatment itself is not specifically identified. In claim 23, none of the “chemotherapy, radiation or surgical cancer treatment to the subject” is specifically identified and can include any chemotherapeutic agent or treatment, any radiation treatment or any surgical procedure for any type of cancer.

Accordingly, the claims are directed to abstract ideas which are NOT integrated into a practical application.
	With respect to step (2B): Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract ideas, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract ideas (MPEP § 2106.05). The judicial exception alone cannot provide that inventive concept (MPEP § 2106.05). Identifying whether the additional elements beyond the abstract idea amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception (MPEP § 2106.05(A)(i-vi)).
With respect to claim 1, the additional extra-solution activities of sequencing nucleic acids present in a biofluid sample from a subject; obtaining nucleic acid sequence measurements from the sequenced nucleic acids; contacting the biofluid sample with particles which adsorb proteins to the particles; obtaining proteomic data by identifying or measuring proteins adsorbed to the particles; and 
inputting the proteomic data and the nucleic acid sequence measurements into a trained classifier do not rise to the level of significantly more than the judicial exceptions (abstract ideas).  
Song, M. et al; “A Review of Integrative Imputation for Multi-Omics Datasets” Front. Genet. Vol. 11, article 570255, 15 October 2020, pg. 1-15 explains the steps of obtaining genomic sequencing and proteomic data into classifiers is well understood routine and conventional. See Song at page 6, col. 1 which describes: 
“the recent maturation of single-cell multi-omics technologies has provided unique opportunities for integrative methods capable of learning from combinations of various data types. These approaches provide researchers with a state-of-the-art tool for profiling different sources of omics data such as DNA, RNA, and proteins on the single-cell level in parallel. Currently, there are a variety of single-cell multi-omics techniques, such as scNMT-seq (single-cell Nucleosome, Methylation and Transcription sequencing) (Clark et al., 2018), CITE-seq (Cellular Indexing of Transcriptomes and Epitopes by sequencing) (Stoeckius et al., 2017), and REAPseq (RNA Expression And Protein sequencing assay) (Peterson et al., 2017). General strategies for statistical integration of single-cell multi-omics measurements include: (1) multi-view kernel learning, (2) network estimation using the correlation across different cells, (3) multi-view classification with view specific neural networks, and (4) multi-view matrix factorization (Colomé-Tatché and Theis, 2018)”.
	
With regard to the techniques for obtaining gene expression data and proteomic data, Song describes that the analysis of nucleic acids to obtain sequencing data and the detection and quantification of proteins and peptides are processes which are well-understood routine and conventional in the field of multi-omics (see Song at page 3, col. 1 under Gene Expression Data Imputation and page 5, col. 1 under proteomic data imputation).  Song also teaches that approaches for the analysis and quantification of proteins and peptides include Liquid chromatography-Mass Spectrometry (LC-MS/MS) based approaches. Liquid chromatography is a well understood, routine can conventional technique that includes contacting biofluid samples with particles which adsorb proteins. Evidence of this fact is provided in Unger, Klaus K., et al. "Liquid chromatography—its development and key role in life science applications." Angewandte Chemie International Edition 49.13 (2010): 2300-2312 which describes that LC involves the use of particles packed in columns (see page 2302, col 1) and that proteomic data can be obtained from biofluids using LC coupled with mass spectrometry. See page 2306 through 2307 under “LC in Postgenomic Era”. Further evidence that methods for protein analysis based on protein adsorption onto particles is well-understood, routine and conventional can be found in US 2009/0090855 to Kobold at paragraphs 3-13, under the Background section which describes various types of liquid chromatography techniques including ion-exchange chromatography.
With respect to claim 27, the additional extra-solution activities of sequencing nucleic acids present in a biofluid sample from a subject; obtaining nucleic acid sequence measurements from the sequenced nucleic acids; contacting the biofluid sample with internal standard proteins; obtaining proteomic data by identifying or measuring proteins of the biofluid sample; and 
inputting the proteomic data and the nucleic acid sequence measurements into a trained classifier do not rise to the level of significantly more than the judicial exceptions (abstract ideas).  
Song. M. et al; “A Review of Integrative Imputation for Multi-Omics Datasets” Front. Genet. Vol. 11, article 570255, 15 October 2020, pg. 1-15 explains the steps of obtaining genomic sequencing and proteomic data into classifiers is well understood routine and conventional. See Song at page 6, col. 1 which describes: 
“the recent maturation of single-cell multi-omics technologies has provided unique opportunities for integrative methods capable of learning from combinations of various data types. These approaches provide researchers with a state-of-the-art tool for profiling different sources of omics data such as DNA, RNA, and proteins on the single-cell level in parallel. Currently, there are a variety of single-cell multi-omics techniques, such as scNMT-seq (single-cell Nucleosome, Methylation and Transcription sequencing) (Clark et al., 2018), CITE-seq (Cellular Indexing of Transcriptomes and Epitopes by sequencing) (Stoeckius et al., 2017), and REAPseq (RNA Expression And Protein sequencing assay) (Peterson et al., 2017). General strategies for statistical integration of single-cell multi-omics measurements include: (1) multi-view kernel learning, (2) network estimation using the correlation across different cells, (3) multi-view classification with view specific neural networks, and (4) multi-view matrix factorization (Colomé-Tatché and Theis, 2018)”.
	
With regard to the techniques for obtaining gene expression data and proteomic data, Song teaches that the analysis of nucleic acids to obtain sequencing data and the detection and quantification of proteins and peptides are processes which are well-understood routine and conventional in the field of multi-omics (see Song at page 3, col. 1 under Gene Expression Data Imputation and page 5, col. 1 under proteomic data imputation).  Song also teaches that approaches for the analysis and quantification of proteins include Liquid chromatography-Mass Spectrometry (LC-MS/MS) based approaches. LC-MS/MS approaches are a well understood, routine can conventional techniques for protein quantification and identification in complex biological matrixes and techniques include those which utilize internal standards added to the samples to be analyzed. Evidence of these facts can be found in Bronsema, K. J. et al; “Internal standards in the quantitative determination of protein biopharmaceuticals using liquid chromatography coupled to mass spectrometry”, Journal of Chromatography B, Volumes 893–894, 2012, Pages 1-14. At page 2, col. 1 under “Introduction” Bronsema describes: 
“Over the last few years it has been demonstrated that liquid chromatography coupled to tandem mass spectrometry (LC–MS/MS), the golden standard for quantitative determination of low-molecular-weight drugs, can be a viable alternative to LBAs for the quantification of proteins [3,4]. Ongoing improvements in chromatography and mass spectrometry instrumentation have led to a situation where the sensitivity of LBAs is sometimes already rivaled by LC–MS/MS, although the approach is not free of its own problems and pitfalls [5]. One of the main strengths of the technique lies in the possibility to use internal standards that correct for different sources of analytical variability.”

Then at page 2, col 2 under “2.1 Internal Standards” Bronsema describes that internal standards are added in equal amounts to all the samples to be analyzed. 
The additional elements recited in claims 1 and 27 do not confine the use of the abstract ideas to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology and they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing. See MPEP §§2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract ideas, and so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.
35 USC § 101 Rejection-Response to Arguments
In this response the text presented in italics corresponds to the Applicant’s explicit arguments presented in the remarks filed on 1 November 2022. Applicant’s arguments filed on 1 November 2022 have been considered. The Applicant asserts the following:
1) That “contacting a biofluid sample with particles which adsorb proteins to the particles, and obtaining proteomic data by identifying or measuring proteins adsorbed to the particles is not routine and conventional” and that “the combination of obtaining nucleic acid sequence measurements from a biofluid sample, contacting the biofluid sample with particles which adsorb proteins to the particles, obtaining proteomic data by identifying or measuring proteins adsorbed to the particles, inputting the proteomic data and nucleic acid sequence measurements into a trained classifier, and evaluating, via the trained classifier, a disease state based on the proteomic data and nucleic acid sequence measurements is not routine and conventional.”
It tis respectfully submitted that these arguments are not persuasive. Firstly, the step of evaluating, via the classifier, a disease state is an abstract idea. For the purpose of analysis under step 2(B) the elements that are considered are those recited in addition to the judicial exceptions. Secondly, the step of contacting a biofluid sample with particles which adsorb proteins reads on contacting a biofluid sample with a liquid chromatography (LC) column comprising particles. Protein analysis using LC-MS is well-understood routine and conventional in the field. Further the combination of “obtaining nucleic acid sequence measurements from a biofluid sample, contacting the biofluid sample with particles which adsorb proteins to the particles, obtaining proteomic data by identifying or measuring proteins adsorbed to the particles, inputting the proteomic data and nucleic acid sequence measurements into a trained classifier” well-understood routine and conventional in the field in the field of multi-omics analysis as explained in the rejection herein.
2) That “inputting proteomic data obtained through the use of internal standard proteins, and nucleic acid sequence measurements into a trained classifier, and evaluating, via the trained classifier, a disease state based on the proteomic data and nucleic acid sequence measurements is not routine and conventional”.
It is respectfully submitted that these arguments are not persuasive. Firstly, as explained above the step of evaluating, via the classifier, a disease state is an abstract idea. For the purpose of analysis under step 2(B) the elements that are considered are those recited in addition to the judicial exceptions. Secondly, the steps of combining samples with internal standard proteins and obtaining proteomic data and analyzing the mixture to obtain proteomic data is known in the field of LC-MS analysis which, along with the steps sequencing of nucleic acids and, inputting nucleic acid sequence data and proteomic data into a classifier is well-understood routine and conventional in the field of multi-omics analysis. Factual evidence of these facts has been provided herein.
The rejection has been maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
A. Claims 1-2, 4-5, 7-18 and 20-26 are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0174958 to Drake (cited in the previous Office Action) in view of US 2009/0090855 to Kobold.
These are new grounds of rejection and are necessitated by the claim amendments herein.
Drake teaches a machine learning (ML) based method for analyzing multiple types of molecules to predict disease, treatment efficacy, and guiding treatment decisions for affected individuals (Abstract and ¶ 16).
With regard to claim 1, Drake teaches a multi-omic method, comprising: 
sequencing nucleic acids present in a biofluid sample from a subject (¶ 21, 26, 33);
obtaining nucleic acid sequence measurements from the sequenced nucleic acids (¶ 21, 26, 52, 61, 67);
obtaining proteomic data by identifying or measuring proteins (¶ 21, 30, 32, 52, 61, 67);
inputting the proteomic data and the nucleic acid sequence measurements into a trained classifier (¶ 51-56, 63-64, 69-70); and 
evaluating, via the trained classifier, a disease state based on the proteomic data and nucleic acid sequence measurements (¶ 51, 57, 66).
Drake does not teach that the method includes contacting the biofluid sample with particles which adsorb proteins to the particles (as in claim 1) and therefore Darke does not teach that the obtained proteomic data pertains to proteins adsorbed to the particles (as in claim 1).
Kobold teaches a method to assay a compound in a liquid biological sample (¶ 37, 68) wherein the compound includes proteins (¶ 76, 115). The assay is performed by incubating the sample with magnetic and polymeric nanoparticles with different surface properties including hydrophobic surfaces which adsorb proteins onto the surface of the particles (Abstract, ¶ 36, 37, 85-89). The compound is then analyzed using mass spectrometry (Abstract, ¶ 37). 
Drake and Kobold are directed to methods for analysis of proteins present in a liquid biological sample.
Thus, Drake and Kobold are directed to the same field of endeavor.
It would have been prima facie obvious to one of skill in the art before the effective filling date of the claimed invention to have combined the teachings of Drake with Kobold. One would have been motivated to do so and had a reasonable expectation of success in doing so because Drake is explicitly directed to the analysis of proteins from biofluid samples using mass spectrometry (see Drake at ¶ 259) and Kobold teaches that the use of particles provides the desired low molecular weight compounds in a form which is sufficiently pure for analysis by mass spectrometry (see Kobold at ¶ 36). Additional advantages of the use of particles as taught by Kobold are realized by enabling analyte extractions from plasma, serum and whole blood, efficient removal of unbound components of the biological sample and enabling the qualitative and quantitative detection of analytes with low molecular weight using mass spectrometry as a detection means (see Kobold at ¶ 36).
With regard to claim 2, see Drake at ¶ 259.
With regard to claims 4-5, Drake with the provisions by Kobold teaches that the particles include magnetic and polymeric nanoparticles with different surface properties. See claim 1 above and Kobold at ¶ 85-89.
With regard to claim 7-10, see Drake at ¶ 149.Drake teaches that the analytes include mRNA, miRNA and DNA.
With regard to claim 11, Drake teaches identifying or measuring proteins. With the provisions by Kobold, Drake as modified by Kobold teaches that the measured proteins are adsorbed onto particles. Drake teaches that the measurement of more than 45 protein groups (¶ 256).
With regard to claim 12, see Drake at ¶ 302, 322, 330 and 336. Drake teaches that the output classification of the machine learning model includes a detection value (e.g., a probability) that indicates the presence of cancer in the individual. And, the machine learning model can further output another classification that provides a probability of the biological sample not having cancer. Drake also teaches determining the sensitivity of classification by the classifier (¶ 116, 103).
With regard to claim 13, see Drake at ¶ 103, 104, 116, 363, 364, 367, 368, 371, 407, 563, 572; Table 6; Figures 28A and 31A. 
With regard to claims 14, see Drake at ¶ 42-44, 314-316, 319 and 338. Drake teaches generating labels and applying weights to features of the feature vector users by the classifier.
With regard to claim 15, see Drake at ¶ 339, 447 and 448. Drake teaches determining weight according to methods known in the art.
With regard to claim 16, Drake teaches wherein evaluating, via the trained classifier, a disease state based on the proteomic data and nucleic acid sequence measurements comprises:
obtaining a subset of features from among the proteomic data (¶ 455); 
obtaining at least a subset of features from among the nucleic acid sequence measurements (¶ 455);
obtaining pooled features by pooling the subset of features from among the proteomic data and the at least a subset of features from among the nucleic acid sequence measurements; (¶ 457) and 
evaluating the disease state based on the pooled features (¶ 460).
With regard to claim 17, see Drake at ¶ 580-581.
With regard to claim 18, see Drake at ¶ 35 and 316.
With regard to claim 20, see Drake at ¶ 36.
With regard to claim 21, see Drake at ¶ 59.
With regard to claim 22, see Drake at ¶ 353.
With regard to claim 23, see Drake at ¶ 331.
With regard to claim 24, see Drake at ¶ 210.
With regard to claim 25, see Drake at ¶ 323.
With regard to claim 26, see Drake at ¶ 133.

B. Claims 27 and 30-35 are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0174958 to Drake (cited in the previous Office Action) in view of US 2016/0154006 Hermanson.
These are new grounds of rejection and are necessitated by the claim amendments herein.
Drake teaches a machine learning (ML) based method for analyzing multiple types of molecules to predict disease, treatment efficacy, and guiding treatment decisions for affected individuals (Abstract and ¶ 16).
With regard to claim 27, Drake teaches a multi-omic method, comprising:
sequencing nucleic acids present in a biofluid sample from a subject (¶ 21, 26, 33);
obtaining nucleic acid sequence measurements from the sequenced nucleic acids (Abstract, ¶ 21, 26, 52, 61, 67);
obtaining proteomic data by identifying or measuring proteins of the biofluid sample (Abstract, ¶ 21, 30, 32, 52, 61, 67); 
inputting the proteomic data and the nucleic acid sequence measurements into a trained classifier (¶ 51-56, 63-64, 69-70; and 
evaluating, via the trained classifier, a disease state based on the proteomic data and nucleic acid sequence measurements (¶ 51, 57, 66).
Drake does not teach that the method includes combining the biofluid sample with internal standard proteins (as in claim 27) and therefore Drake does not teach that the obtained proteomic data is based on identification or measurement of the internal standard proteins (as in claim 27).
Hermanson teaches a method for protein or peptide quantitation, the method includes mixing the internal standard (heavy isotope labeled peptides) at known concentration with the sample and subjecting the mixture to mass spectrometry analysis (¶ 2, 4-5).
Drake and Hermanson are directed to methods for analysis of proteins present in a liquid biological sample.
Thus, Drake and Hermanson are directed to the same field of endeavor.
It would have been prima facie obvious to one of skill in the art before the effective filling date of the claimed invention to have combined the teachings of Drake with Hermanson. One would have been motivated to do so and had a reasonable expectation of success in doing so because Drake is directed to the analysis of proteins from biofluid samples using mass spectrometry (see Drake at ¶ 33) and Hermanson teaches Mass spectroscopy (MS), in conjunction with internal standard peptides labeled with stable heavy isotopes, provides fast, accurate, and precise absolute quantitation of peptides, polypeptides, and proteins in biological and other sample (see Hermanson at ¶ 2). An additional advantage is realized by facilitating the analysis and more accurate quantitation of peptides of lower concentration that may not be immediately detected or may not be detected at all by the mass spectrometer (see Hermanson at ¶ 83).
With regard to claim 30, see Drake at ¶ 103, 104, 116, 363, 364, 367, 368, 371, 407, 563, 572; Table 6; Figures 28A and 31A. 
With regard to claim 31, Drake with the provisions of Hermanson teaches that the internal standard is a heavy isotope labeled peptide. See claim 27 above and Hermanson at ¶ 5.
With regard to claim 32, see Drake at ¶ 259.
With regard to claim 33 see Drake at ¶ 323.
With regard to claim 34, see Drake at ¶ 59, 331 and 353.
With regard to claim 35, see Drake at ¶ 133.
35 USC 102 Rejections-Response to Arguments
In this response the text presented in italics corresponds to the Applicant’s explicit arguments presented in the remarks filed on 1 November 2022. Applicant’s arguments filed on 1 November 2022 have been considered. 
With regard to claim 1, the Applicant asserts that Drake does not teach “contacting the biofluid sample with particles which adsorb proteins to the particles; obtaining proteomic data by identifying or measuring proteins adsorbed to the particles; and inputting the proteomic data and the nucleic acid sequence measurements into a trained classifier”.
New grounds of rejection as necessitated by the claim amendments herein have been set forth.
With regard to claim 27, the Applicant asserts that Drake does not teach “combining the biofluid sample with internal standard proteins; obtaining proteomic data by identifying or measuring proteins of the biofluid sample based on identification or measurement of the internal standard proteins; and
inputting the proteomic data and the nucleic acid sequence measurements into a trained classifier”.
New grounds of rejection as necessitated by the claim amendments herein have been set forth.
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Havliš, Jan, and Andrej Shevchenko. "Absolute quantification of proteins in solutions and in polyacrylamide gels by mass spectrometry." Analytical chemistry 76.11 (2004): 3029-3036 describes the use of derivatized protein pools as internal standard for the absolute quantification of proteins.
Hasin, Yehudit, Marcus Seldin, and Aldons Lusis. "Multi-omics approaches to disease." Genome biology 18.1 (2017): 1-15 provides a review of the state of the art on the integration of multiple types of omics data as applied to research on human disease.


Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE ARCHER whose telephone number is (571)270-3050. The examiner can normally be reached 9:00 AM-1:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARIE ARCHER/Examiner, Art Unit 1671                                                                                                                                                                                                        /MARY K ZEMAN/Primary Examiner, Art Unit 1672